Name: Commission Regulation (EEC) No 275/88 of 29 January 1988 on detailed rules for the application of the intervention thresholds for certain fruits and vegetables and on the information to be provided by Member States
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural structures and production
 Date Published: nan

 30 . 1 . 88 Official Journal of the European Communities No L 26/63 COMMISSION REGULATION (EEC) No 275/88 of 29 January 1988 on detailed rules for the application of the intervention thresholds for certain fruits and vegetables and on the information to be provided by Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/87 (2), and in particular Article 16a and 38 thereof, Whereas Article 16a of Regulation (EEC) No 1035/72 lays down, for mandarins and Clementines, the criteria for fixing the intervention thresholds for the Community as constituted at 31 December 1985 ; whereas it falls to the Commission to fix the intervention threshold for each product referred to above by multiplying by the percen ­ tage specified in Article 2 of the Regulation the average, for the last five years for which statistics are available, of the quantities produced for consumption without proces ­ sing ; Whereas for those products and for tomatoes, for which there is also an intervention threshold the Commission must know as soon as possible the quantities of the products in question which have been the subject of intervention measures, so that it may establish whether the thresholds have been exceeded, and where applicable decide on the reductions in the basic and buying-in prices for the following marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : % Article 1 The intervention thresholds for mandarins and Clemen ­ tines for 1987/88 shall be as follows : Mandarins 169 650 tonnes Clementines 25 520 tonnes Article 2 Member States shall, not later than the 50th day after the expiry of the period of application of the basic and buying-in prices for the products specified in Article 1 and for tomatoes, notify the Commission of the quantities of each product which were covered by intervention measures . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 OJ No L 23, 28 . 1 . 1988 , p . 1 .